Citation Nr: 0534329	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He died in November 1999, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The appellant's claim for accrued benefits was filed in July 
2002, more than one year after the veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law applicable to this case provides that, upon the death 
of an individual receiving benefit payments, certain persons 
shall be paid periodic monetary benefits to which that 
individual was entitled at the time of death under existing 
ratings or decisions, or those based upon evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An application for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The veteran died in November 1999, and the first claim for 
accrued benefits, or for that matter any VA benefit 
associated with the veteran's death, was filed by the 
appellant in July 2002.  There is no evidence indicating she 
submitted a claim within one year after the veteran's death, 
nor does she assert that any such claim was filed.  To the 
extent that the appellant may contend that her untimely 
filing was due to a lack of knowledge on her part as to the 
proper procedure to apply for VA benefits, the Board observes 
that even if the appellant did not read or understand the 
procedure for filing a claim for VA death benefits, 
particularly those with respect to filing deadlines, persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Morris v Derwinski, 1 Vet. App. 260, 265 (1991) 
(citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385 
(1947)).

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, and the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Finally, it is noted that VA has a duty to notify claimants 
for VA benefits of information necessary to submit to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In this case, 
VA has satisfied its duty.  As the appellant is requesting 
benefits for which she is not entitled as a matter of law, 
the duty to assist has been satisfied.  38 C.F.R. § 3.159(d).  
As to VA's duty notify, it does not affect matters on appeal 
when the facts are not in dispute and the law is dispositive.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-04, 69 Fed. 
Reg. 59989 (2004).  In any event, a development letter was 
issued in June 2004, and the appellant did not respond with 
any pertinent information or evidence.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


